Citation Nr: 0705626	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Paget's disease of 
the left knee. 

2.  Entitlement to service connection for degenerative disc 
and degenerative joint disease of the lumbar spine (a "back 
disorder") as secondary to service-connected disabilities.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

4.  Entitlement to service connection for a right hip 
disorder, to include Paget's disease, as secondary to 
service-connected disabilities.

5.  Entitlement to a compensable disability rating for 
residuals of a meniscectomy scar of the right knee. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1948 to 
November 1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In particular, an April 1991 determination by the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left knee condition.  The veteran appealed 
that decision by submitting a timely notice of disagreement 
in June 1991 and, after the RO issued a statement of the case 
in July 1991, a timely substantive appeal in September 1991.  
38 C.F.R. § 20.200 (2006).  Unfortunately, it does not appear 
that the veteran's case was properly forwarded to the Board 
for appellate review at that time.  

The veteran also appealed a January 2003 rating decision that 
denied service connection for Paget's disease of the left 
knee, Paget's disease of the right hip, and degenerative 
joint and degenerative disc disease of the lumbar spine, all 
of which he claims are secondary to his service-connected 
right ankle and right knee disabilities.  

The Board points out that Paget's disease of the left knee 
constitutes a new diagnosis not considered at the time of the 
April 1991 rating decision.  Therefore, this constitutes a 
separate claim to be considered on the merits.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a newly 
diagnosed disorder, even if medically related to a previously 
diagnosed disorder, is not the same claim for jurisdictional 
purposes when it has not been previously considered).

The issues involving service connection for a left knee 
disorder and a right hip disorder, as well as a compensable 
disability rating for a residuals of a meniscectomy scar of 
the right knee will be discussed in the REMAND portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have Paget's disease of the left 
knee. 

2.  The veteran's disability due to degenerative disc and 
degenerative joint disease of the lumbar spine is not related 
to either service or to his service-connected right ankle and 
right knee disabilities. 

3.  An unappealed March 1957 rating decision denied service 
connection for residuals of a left knee injury on the basis 
that there was no evidence of a left knee injury in service. 

4.  The evidence received since the March 1957 rating 
decision shows treatment for degenerative joint disease of 
the left knee.


CONCLUSIONS OF LAW

1.  Paget's disease of the left knee was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  A disability involving degenerative disc and degenerative 
joint disease of the lumbar spine was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

3.  The March 1957 rating decision that denied service 
connection for residuals of a left knee injury is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
20.302, 20.1103 (2006).

4.  Evidence submitted since the March 1957 rating decision 
is new and material, and the claim for service connection for 
a left knee disorder has been reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Paget's Disease of the Left Knee

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases such as 
arthritis may be presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In general, service connection requires: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As noted in the introduction, this claim involves service 
connection for Paget's disease of the left knee.  The issue 
involving service connection for a left knee disorder other 
than Paget's disease is a separate claim and will be 
discussed later in this decision. 

The veteran's claim fails because there is no medical 
evidence that he has Paget's disease of the left knee.  The 
Board has reviewed the service medical records, numerous VA 
outpatient treatment records dated from 1991 to 2003, and 
several VA examination reports, none of which mention Paget's 
disease of the left knee.  Of particular relevance, a January 
2003 VA examination report includes a medical opinion that 
the veteran "has no Paget's disease of the left knee."  
Instead, the record shows that Paget's disease is only 
present in the veteran's right hemipelvis.  Thus, the overall 
record provides highly probative evidence against the 
veteran's claim.

Since there is no medical evidence of a current disability 
involving Paget's disease of the left knee, there is simply 
no basis to grant service connection.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of the presently claimed disability, there can be no 
valid claim).  Accordingly, the appeal is denied.

II.  Service Connection for Degenerative 
Disc and Degenerative Joint Disease of the 
Lumbar Spine

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, service connection has been established for 
residuals of a right knee meniscectomy with traumatic 
arthritis, rated as 30 percent disabling, and residuals of a 
chip fracture of the right fibula with degenerative changes, 
rated as 20 percent disabling.  The veteran now claims that 
he developed degenerative disc and degenerative joint disease 
of the lumbar spine as a result of an altered gait due to his 
service-connected disabilities.  

The veteran service medical records make no reference to back 
problems.  In fact, the first indication of back problems is 
not until 1991, approximately 35 years after the veteran's 
separation from active duty.  In this regard, X-rays 
performed during a VA hospitalization in September 1991 
revealed disc space narrowing at L5-S1.  A November 1991 VA 
examination report also notes a diagnosis of severe 
degenerative disease at L5-S1.  However, neither report 
includes a medical opinion concerning the etiology or date of 
onset of this condition.

In addition, the 35-year period between the veteran's 
separation from active duty and his first complaints of back 
pain provides highly probative evidence against the veteran's 
claim for service connection on a direct basis.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability)

The Board has also reviewed numerous VA treatment records 
dated since the 1991 X-ray report, none of which indicates 
that the veteran's lumbar spine disability is related either 
to service or to his service-connected right ankle and right 
knee disabilities.  Indeed, a VA examiner reviewed the claims 
file in January 2003 and concluded that the veteran's 
disability due to degenerative joint and degenerative disc 
disease of the lumbar spine was not caused by his altered 
gait from his right knee and right ankle disabilities.  This 
opinion provides highly probative evidence against the 
veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

In short, there is simply no medical evidence of a nexus or 
relationship between the veteran's degenerative joint and 
degenerative disc disease of the lumbar spine and either 
service or his service-connected disabilities involving his 
right ankle and right knee and significant evidence against 
such a findings.  The Board thus concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for degenerative joint 
and degenerative disc disease of the lumbar spine.  

Despite the veteran's statements that his degenerative joint 
and degenerative disc disease of the lumbar spine is related 
to his service-connected right ankle and right knee 
disabilities, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove his 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  
In any event, his opinion  is outweighed by the medical 
evidence cited above.  Accordingly, the appeal is denied.

III.  New and Material Evidence to Reopen 
a Claim for Service Connection for a Left 
Knee Disorder

The veteran is ultimately seeking service connection for a 
left knee disorder other than Paget's disease.  However, the 
Board must first determine whether new and material evidence 
has been submitted to reopen his claim for service connection 
for a left knee disorder since an unappealed March 1957 
rating decision.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  

In a March 1957 rating decision, the RO initially denied 
service connection for residuals of a left knee injury.  The 
relevant evidence at that time included the veteran's service 
medical records, none of which made any reference to a left 
knee injury.  The RO therefore denied service connection on 
that basis.  The veteran was notified of the March 1957 
rating decision and of his appellate rights in a letter dated 
that same month; however, he did not seek appellate review 
within one year of notification.  Therefore, the March 1957 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In February 1991, the veteran attempted to reopen his claim 
for service connection for a left knee disorder.  Under VA 
law and regulation, if new and material evidence is presented 
or secured with respect to a final decision, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.  When a claim to reopen is presented, 
a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

The Board notes that this regulation was amended in that it 
redefined "new and material evidence."  38 C.F.R. §§ 
3.156(a).  However, the revised version is applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620. Since the veteran filed his claim to reopen in 
February 1991, only the former version of the regulation is 
applicable.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
March 1957 rating decision.  Since that decision, the veteran 
has submitted numerous VA treatment records and examination 
reports dated between 1991 and 2003.  Several of these 
records show treatment for degenerative arthritis of the left 
knee, and note the veteran's history of left knee pain dating 
back to service.  These records also show that the veteran is 
now service-connected for disabilities involving his right 
ankle and right knee, which significantly alters his gait.  

These records are new as they did not exist at the time of 
the March 1957 rating decision and are not cumulative of any 
other evidence at that time.  In addition, these records are 
probative of the central issue in this case as to whether the 
veteran currently has a left knee disorder related to either 
service or a service-connected disability.  Hodge, 155 F.3d 
at 1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the Board concludes that new and material 
evidence has been submitted since the March 1957 rating 
decision; thus, the claim for service connection for a left 
knee disorder must be reopened.

However, the Board will not decide this claim on the merits 
at this time.  As will be discussed below, the Board finds 
that additional development is needed before it can 
adjudicate this claim on the merits.  

IV.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues involving service connection for 
Paget's disease of the left knee as well as degenerative 
joint and degenerative disc disease of the lumbar spine.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  These records include service medical 
records, VA hospitalization reports,  and VA outpatient 
treatment records.  

In addition, the veteran was afforded a VA examination in 
January 2003 to determine whether he has Paget's disease of 
the left knee or a lumbar spine disorder as a result of his 
service-connected right ankle and right knee disabilities.  
As noted, the examiner determined that the veteran does not 
have Paget's disease of the right knee and that his 
disability involving degenerative disc and degenerative joint 
disease of the lumbar spine is not related to a service-
connected disability.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.

ORDER

Service connection for Paget's disease of the left knee is 
denied. 

Service connection for degenerative disc and degenerative 
joint disease of the lumbar spine is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for a left knee disorder, and 
the appeal is granted to this extent only.

REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claims for service connection 
for a left knee disorder and a right hip disorder, both 
claimed as secondary to service-connected disabilities, as 
well as a compensable disability rating for residuals of a 
meniscectomy scar of the right knee. 

As noted, service connection has been established for 
disabilities involving the veteran's right ankle and right 
knee.  The veteran now claims that he developed arthritis in 
his left knee and right hip as a result of an altered gait 
due to his service-connected disabilities.  See 38 C.F.R. § 
3.310(a).  

The veteran was afforded a VA examination in January 2003, at 
which time the diagnoses included degenerative joint disease 
of the right hip, Paget's disease of the right hip, and 
status post arthroplasty due to severe degenerative joint 
disease of the left knee.  The examiner then opined that the 
veteran's Paget's disease of the right hip was not caused by 
an altered gait and that he did not have Paget's disease of 
the left knee.  However, the examiner did not offer an 
opinion as to whether the veteran's degenerative joint 
disease involving his left knee and right hip was caused or 
aggravated by an altered gait due to his service-connected 
right ankle and right knee disabilities.  Therefore, a 
medical opinion is needed to address these questions. 
 See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) and 
recent Court decisions on this issue.

Lastly, the Board finds that the veteran should be afforded a 
VA examination to determine the severity of his residuals of 
a meniscectomy scar of the right knee.  
Given that this claim concerns an increased rate of 
disability compensation, a thorough and contemporaneous 
examination is clearly "necessary" under 38 U.S.C.A. § 
5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
his degenerative joint disease of the 
left knee and right hip.  All necessary 
studies and tests should be conducted.  
The veteran's claims file should be made 
available to the examiner for review.  
Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's degenerative joint disease of 
the left knee and right hip was caused or 
aggravated by an altered gait due to his 
service-connected right ankle and right 
knee disabilities.   If it is determined 
that either disability was not caused but 
aggravated by his service-connected right 
ankle and right knee disabilities, the 
examiner is requested to attempt to 
quantify the degree of additional 
impairment resulting from the 
aggravation.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

2.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected scar on his right 
knee.  The veteran's claims file should 
be made available to the examiner for 
review.  The examiner must provide a 
description of the scar in terms of its 
area, and comment on whether it is 
unstable or productive of pain or 
ulceration, or tender and painful on 
objective demonstration.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


